DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s request for continued examination filed on 09/27/2020. Claims 1-13 are currently pending and have been examined.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  Claims 1, 12, and 13 recite “the payee one of a plurality of payees”.  Examiner believes that the applicant meant to say “the payee [[is]] one of a plurality of payees”. Appropriate correction is required and appreciated.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-11 are directed to a Method, claim 12 is directed to a CRM, and claim 13 is directed to a Signal. Claims 12 and 13 are directed toward non-statutory subject matter, the claimed invention is directed to non-statutory subject matter. MPEP 2106.03 recites: “Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave do not fall within at least one of the four categories of patent eligible subject matter specifically, ‘signals-per-se’.” 

Claims 1-11 are directed to a statutory category of invention under Step 1.

Step 2A-1: Claim 1 recites: 
A method comprising: causing money to be transferred to a payee, the money obtained via cryptocurrency obtained from service of a mining agent in a sale of cryptocurrency, the payee one of a plurality of payees, the payee selected from the plurality of payees via an App.

	If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 	For example, the disclosure establishes the context of causing the transfer of funds between individuals. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the obtaining, transferring and selecting aspects of certain methods of organizing human activity.
The claims recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.
Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Cryptocurrency, Application, user interface, database, server) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Nothing in the specification shows that what is described in claim 1 (Method), a claim 12 (CRM) and claim 13 (Signal) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claim does not integrate the abstract idea into a practical application. Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 12 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘causing’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
	Dependent claim 2, which recites “via the App, causing an information device to be a mining agent in cryptocurrency mining for the cryptocurrency”, when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 3, which recites “causing a user to install the App”, when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 4, which recites “causing a user interface to be rendered, the user interface providing a menu for a user to select the payee from the plurality of payees”, when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 5, which recites “causing a user interface to be rendered, the user interface providing a menu for a user to change the payee”, when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 6, which recites “causing a user interface to be rendered, the user interface providing a menu for a user to select a class of payees from a plurality of classes of payees”, when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 7, which recites “via the App, causing the money obtained via the sale of cryptocurrency”, when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 8, which recites “causing proceeds obtained via the cryptocurrency mining to be converted to the money via the App”,  when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 9, which recites “causing the cryptocurrency to be sold via the App”, when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 10, which recites “a database on a server that is communicatively coupled to a plurality of Apps, the App comprised by the plurality of Apps, the database comprising information about the cryptocurrency”,  when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 11, which recites “a database on a centralized server that is communicatively coupled to a plurality of Apps, the App comprised by the plurality of Apps, the database comprising information about the plurality of payees”, when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-13 are patent ineligible.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102 (a)(1) and 102 (a)(2) as being anticipated by Gleichauf (US20180109541)

Regarding claim 1, Gleichauf teaches: A method comprising: 
	causing money to be transferred to a payee, the money obtained via cryptocurrency obtained from service of a mining agent in a sale of cryptocurrency, the payee one of a plurality of payees, the payee selected from the plurality of payees via an App (Fig. 1, [0020] To address these or like issues, at times, banking, financial, or like services employ private blockchains that may be of relatively limited use, such as for inter-bank funds transfers, for example, by allowing another trusted bank(s) to participate, such as using trusted hardware to add blocks to a collective blockchain and keeping miners select, secured, and/or relatively small in number. [0023] It should also be noted that example operating environment 100 should not be limited to a particular service provider, such as MSP 102, for example. Any other suitable service provider, such as an insurance company, money transfer service, on-line marketplace service, e-commerce service, financial service, communications service, or the like may be capable of implementing one or more operations and/or processes discussed herein, in whole or in part.)
	Examiner considers that the need for a transfer of money a successful miner caused the money to be transferred.
	Examiner considers that the portion of the limitation that recites "the money obtained via cryptocurrency obtained from service of a mining agent in a sale of cryptocurrency, the payee one of a plurality of payees, the payee selected from the plurality of payees via an App" is non-functional because is merely describes, at least in part, details related to the money that is being caused to be transferred, however, applicant is not positively reciting a step where the details are utilized. Further, the step of ‘causing money to be transferred to a payee’ is agnostic in reference to how the money was obtained or by what apparatus it is being sent. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	Further, Examiner notes that ‘causing’ and action to be performed is fundamentally different than performing the action. ‘Causing’ an action to be performed is considered to be much broader in scope. Examiner suggests positively reciting the steps to avoid ambiguity and indefiniteness in the claims.
  In regards to claims 12 and 13, claims 12 and 13 recite similar features to claim 1 and are therefore is rejected under the same rationale.

Regarding claim 2, Gleichauf teaches: The method of claim 1, further comprising: 
	via the App, causing an information device to be a mining agent in cryptocurrency mining for the cryptocurrency ([0029] Thus, according to an implementation, MSP 102 may provide a mining application (e.g., via OSS 110, etc.), such as for installation on an applicable mobile device (e.g., 104, 106, 108, etc.) via any suitable technology and/or approach (e.g., push and/or pull technology, in-store and/or web download, factory pre-installation, etc.).

Regarding claim 3, Gleichauf teaches: The method of claim 1, further comprising: 
	causing a user to install the App ([0029] Thus, according to an implementation, MSP 102 may provide a mining application (e.g., via OSS 110, etc.), such as for installation on an applicable mobile device (e.g., 104, 106, 108, etc.) via any suitable technology and/or approach (e.g., push and/or pull technology, in-store and/or web download, factory pre-installation, etc.).
	Examiner interprets that providing an application for installation is the cause of the user to install the App.

Regarding claim 4, Gleichauf teaches:  The method of claim 1, further comprising: 
	causing a user interface to be rendered, the user interface providing a menu for a user to select the payee from the plurality of payees ([0093] As further illustrated in FIG. 5, in an embodiment, first and third devices 502 and 506 may be capable of rendering a graphical user interface (GUI) for a network device and/or a computing device, for example, so that a user-operator may engage in system use.)
	Examiner interprets that providing an interface for a user to engage the system is what caused the interface to be rendered.
	Examiner considers that the portion of the limitation that recites "the user interface providing a menu" is non-functional because is merely describes, at least in part, details related to the interface that is being caused to be rendered, however, applicant is not positively reciting a step where the details of the menu are utilized. Further, the step of ‘for a user to select the payee from the plurality of payees’ is an intended use of the rendered interface. Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. See MPEP 2103 C and 2111.04. 

Regarding claim 5, Gleichauf teaches: The method of claim 1, further comprising: 
	causing a user interface to be rendered, the user interface providing a menu for a user to change the payee ([0093])
	Examiner interprets that providing an interface for a user to engage the system is what caused the interface to be rendered.
	Examiner notes that one of ordinary skill in the art, from reading the reference (specifically “Computing device 504, as depicted in FIG. 5, is merely one example, and claimed subject matter is not limited in scope to this particular example.”) would understand that it would be obvious to perform many different types of functions using the recited interface.
	Examiner considers that the portion of the limitation that recites "the user interface providing a menu" is non-functional because is merely describes, at least in part, details related to the interface that is being caused to be rendered, however, applicant is not positively reciting a step where the details of the menu are utilized. Further, the step of ‘for a user to change the payee’ is an intended use of the rendered interface.

Regarding claim 6, Gleichauf teaches: The method of claim 1, further comprising: 
	causing a user interface to be rendered, the user interface providing a menu for a user to select a class of payees from a plurality of classes of payees ([0093])
	Examiner interprets that providing an interface for a user to engage the system is what caused the interface to be rendered.
	Examiner considers that the portion of the limitation that recites "the user interface providing a menu" is non-functional because is merely describes, at least in part, details related to the interface that is being caused to be rendered, however, applicant is not positively reciting a step where the details of the menu are utilized. Further,  ‘for a user to select a class of payees from a plurality of classes of payees’ is an intended use of the rendered interface.

Regarding claim 7, Gleichauf teaches: The method of claim 1, further comprising: 
	via the App, causing the money obtained via the sale of cryptocurrency ([0024] For example, MSP 102 may determine as part of its customer service agreement whether a reward and/or fee may take a form of a direct payment, rebate on a subscriber's billing and/or phone lease agreement, coupon, or any other suitable reward and/or fee (e.g., digital currency, transaction validation fees, etc.).
	Examiner interprets that successfully mining cryptocurrency is what caused the money.

Regarding claim 8, Gleichauf teaches: The method of claim 1, further comprising: 
	causing proceeds obtained via the cryptocurrency mining to be converted to the money via the App.  ([0024])
	Examiner notes that one of ordinary skill in the art, from reading the reference would understand that a reward for a validation fee reads to ‘causing proceeds obtained via the cryptocurrency mining to be converted to the money via the App’ as the reward was ‘caused’ by the sale of cryptocurrency.

Regarding claim 9, Gleichauf teaches: The method of claim 1, further comprising: 
	causing the cryptocurrency to be sold via the App ([0047] Thus, at times, a blockchain may conceptually be considered as an accounting ledger of transactions, which may be internal to an MSP (e.g., blockchain 322), such as for tracking credits and/or debits earned by a mobile device customer, for example, or external to an MSP (e.g., blockchain 213), such as representing a service rendered to or by a particular entity (e.g., transaction processor 118, 120, etc. of FIG. 1), for example. In some instances, blockchain 322 may be part of and/or integrated with a suitable billing system, for example. As such, if a particular block is validated, a winning miner (e.g., a mobile device application, user, etc.) may be rewarded accordingly, such as via digital and/or fiat currency, service credits, cellular and/or data connection minutes, coupons that may be redeemed with various merchants including an applicable transaction processor utilizing MSP blockchain services, etc., or any combination thereof.)
	Examiner notes that one of ordinary skill in the art, from reading the reference would understand that once a block is validated by a plurality of miners, it has been ‘caused to be sold.’ Therefore, the paragraph 0047 of Gleichauf reads to the above limitation.

Regarding claim 10, Gleichauf teaches: The method of claim 1, wherein: 
	a database on a server that is communicatively coupled to a plurality of Apps (e.g. Fig. 1, items 114, 112, 116), the App comprised by the plurality of Apps, the database comprising information about the cryptocurrency (Fig. 1, [0023] It should be noted that, even though a certain number of particular devices, networks, systems, databases, features, links, etc. are illustrated, any number of suitable devices, networks, systems, databases, features, links, etc. may be implemented herein.)
	Examiner considers that the portion of the limitation that recites "the App comprised by the plurality of Apps, the database comprising information about the cryptocurrency" is non-functional because is merely describes, at least in part, details related to the database that is coupled to an App, however, applicant is not positively reciting a step where the details of the how information about the cryptocurrency is affected by that coupling.

Regarding claim 11, Gleichauf teaches: The method of claim 1, wherein: 
	a database on a centralized server that is communicatively coupled to a plurality of Apps, the App comprised by the plurality of Apps, the database comprising information about the plurality of payees (Fig. 1, [0023]).
	Examiner considers that the portion of the limitation that recites "the App comprised by the plurality of Apps, the database comprising information about the plurality of payees" is non-functional because is merely describes, at least in part, details related to the database that is coupled to an App, however, applicant is not positively reciting a step where the details of the how information about the payees is affected by that coupling.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685